AO 72A
(Rev. 8/82)

 

In the Anited States District eisagehte” coum
Por the Southern District of Georgias py 1:25
Waprross Bibision  cieax “olen

mod. OF F GAL

SIJAMES MELUS, *
*

Petitioner, * CIVIL ACTION NO.: 5:19-cv-79
*
v. *
*
WARDEN TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Petitioner Sijames Melus
(*“Melus”) did not file Objections to this Report and
Recommendation. Accordingly, the Court ADOPTS the Magistrate
Judge's Report and Recommendation, DISMISSES without prejudice
Melus’s 28 U.S.C. § 2241 Petition for failure to follow this
Court's Order, DENIES as moot Respondent’s Motion to Dismiss,
and DIRECTS the Clerk of Court to CLOSE this case and enter the
appropriate judgment of dismissal. Additionally, the Court

DENIES Melus in forma pauperis status on appeal.

SO ORDERED, this vi da Mae , 2020.

 

HON, LIS GODBEY WOOD, JUDGE
UNITED ASTATES DISTRICT COURT
sO RN DISTRICT OF GEORGTA

 
